Citation Nr: 1134587	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip bursitis.  

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for motion sickness (also claimed as dizziness).  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision in which the RO denied service connection for lower back pain, bilateral hip bursitis, pseudofolliculitis barbae, motion sickness (also claimed as dizziness), and headaches.  In April 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.

In June 2008, the Veteran testified before a Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In a November 2008 decision, the Board denied service connection for a lower back disability, bilateral hip bursitis, pseudofolliculitis barbae, motion sickness (also claimed as dizziness), and headaches.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court issued a Memorandum Decision vacating the Board's November 2008 decision as to the claims for service connection for bilateral hip bursitis, pseudofolliculitis barbae, motion sickness, and headaches and remanding these claims to the Board for proceedings consistent with the Court's decision.  The Court affirmed that portion of the November 2008 decision in which the Board denied service connection for a low back condition.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in an October 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2009, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Sean A. Kendall as his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Memorandum Decision, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he has bilateral hip bursitis, pseudofolliculitis barbae, motion sickness, and headaches related to service.  

As regards bilateral hip bursitis, the Veteran asserts that he has a current bilateral hip disability related to an in-service motor vehicle accident.  Service treatment records reflect that the Veteran was involved in a motor vehicle accident in September 1973, after which he received treatment for head, neck, and back pain.  During VA treatment in September 2006, the Veteran described bilateral hip pain since the 1970s.  He reported that this pain would go away, only to return six months to a year later.  The pertinent assessment following examination was trochanteric bursitis.  In his April 2007 NOD, the Veteran reported that he had suffered from bilateral hip pain since his in-service motor vehicle accident.  During the June 2008 hearing, the Veteran testified that he injured his hips during the in-service motor vehicle accident and had continued to experience problems with his hips since discharge from service.  

The Veteran is competent to report a continuity of symptomatology regarding hip pain since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  As pointed out by the Court in the January 2010 Memorandum Decision, the Veteran's report of a continuity of symptomatology of bilateral hip bursitis since service, if credible, may be sufficient to indicate that his current bilateral hip disability is associated with service.  See Memorandum Decision, at p. 9.  The Board finds that the Veteran's report of a continuity of symptomatology does suggest a link between his current complaints regarding the bilateral hips and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Board has considered that, although, in correspondence dated in June 2008, the Veteran's VA physician, Dr. I.M. opined that he found no correlation between the Veteran's hip pain and his in-service automobile accident, he did not provide a rationale for this opinion, nor did he address whether the Veteran has a bilateral hip disability which is related to any other incident of service.  Moreover, as will be discussed below, this claim is being remanded to obtain outstanding VA treatment records.  

As the claim is being remanded, in light of the current diagnosis of trochanteric bursitis, the evidence of an in-service motor vehicle accident, and the Veteran's report of continuity of symptomatology regarding his hips since service, the Board finds that a VA medical examination and opinion, by an appropriate physician, would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A.  

As regards pseudofolliculitis barbae, service treatment records reflect treatment for this condition in October 1973, at which time the Veteran was instructed not to shave.  In his April 2007 NOD, the Veteran reported that he wore a beard since service because he experienced pain if he tried to shave.  During the June 2008 hearing, he testified that he continued to have pseudofolliculitis barbae since service.  

While the medical evidence currently of record does not reflect current findings regarding or treatment for pseudofolliculitis barbae, as noted by the Court, the Veteran is competent to describe observable symptoms.  See Joint Motion, at p. 10, citing Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).  The Board finds that the Veteran's June 2008 testimony indicates that he has persistent or recurrent symptoms of pseudofolliculitis barbae.  In light of this testimony, the in-service diagnosis of pseudofolliculitis barbae, and the Veteran's June 2008 assertion of a continuity of symptomatology, the Board finds that a VA examination to obtain a medical nexus opinion regarding this matter is also warranted.  See McLendon, 20 Vet. App. at 83.

As to the claim for service connection for motion sickness, service treatment records reflect that, in July 1972, the Veteran was diagnosed with dizziness, and was advised not to ride in military vehicles for 30 days.  In August 1972, he continued to complain of motion sickness, although only when riding in military vehicles.  In September 1973, the Veteran complained of dizziness following his motor vehicle accident.  

During VA treatment in September 2006, the Veteran complained of occasional dizziness and lightheadedness upon standing, about every six months.  The pertinent diagnosis was lightheadedness.  In his April 2007 NOD, the Veteran reported that he had suffered from dizziness and motion sickness since his in-service motor vehicle accident.  

In June 2008 correspondence, the Veteran's VA physician, Dr. I.M., indicated that he had reviewed service treatment records provided by the Veteran, as well as some of his VA treatment records, and noted that the Veteran was evaluated for an upper respiratory infection during service.  He opined that it was likely that the Veteran had a viral infection which caused labyrinthitis, which may lead to chronic and recurrent dizziness and motion sickness.  Service treatment records confirm that the Veteran was admitted to Brooke General Hospital in Fort Sam Houston, Texas, for an acute upper respiratory infection in January 1972.  

In the Memorandum Decision, the Court found that, in light of the evidence of symptoms of a current disability, the in-service evidence of dizziness and motion sickness, and the June 2008 opinion from Dr. I.M., the Veteran should have been afforded a VA medical examination to determine the etiology of his motion sickness.  See Memorandum Decision, at p. 10.  Accordingly, a VA examination to obtain a medical nexus opinion regarding this matter is also warranted.  See McLendon, 20 Vet. App. at 83.

Further, service treatment records reflect that, in September and October 1973, the Veteran complained of headaches after his motor vehicle accident.  In November 1973, he reported that Valium took care of his headaches.  On separation examination in November 1973, the Veteran reported that his health had been very good until he was in the motor vehicle accident in September 1973, and that he had been having trouble with his head.  

During VA treatment in December 2006, the Veteran complained of headaches occurring two to three times a week.  He reported experiencing a headache that morning, for which he took medication, and then had nausea and vomiting.  The assessment was headache consistent with migraine.  

The Veteran was afforded a VA examination to evaluate his claimed headache disability in February 2007.  He described intermittent headaches since the 1960s, including during service.  He stated that, after leaving service, his headaches resolved for a period of about 20 years, and then resumed eight years earlier.  He denied associated nausea, vomiting, visual disturbances, or incoordination.  The pertinent impression was non-migraine headaches with a significant period of no chronicity following service.  Therefore, the examiner opined that the Veteran's headaches were not likely to be related to service.  The examiner acknowledged that the December 2006 VA treatment record mentioned nausea and vomiting, but that the Veteran indicated this was not a part of his usual headache history.  

In correspondence dated in February 2007, the Veteran indicated that he had not told the VA examiner that he had headaches prior to service; rather, he asserted that his problem with frequent headaches began after entering service, and continued.  He added that he had told the examiner that he experienced nausea and vomiting during severe periods of headaches, although not on a regular basis.  In his April 2007 NOD, he added that he had never told the examiner that his headaches went away for 20 years; rather, he asserted that he had experienced headaches since his in-service motor vehicle accident.   

As noted in the January 2010 Memorandum Decision, the Veteran is competent to testify as to his continuing headache symptoms.  See Memorandum Decision, at p. 6, citing Jandreau, 492 F. 3d at 1376.  Although his report of a continuity of symptomatology is inconsistent with the statement included in the February 2007 VA examination report, that his headaches resolved for a period of 20 years after separation from service, the Veteran has denied making such a statement, and has repeatedly asserted that he has experienced headaches since service.  The Veteran's report of a continuity of symptomatology suggests a link between his current complaints regarding headaches and service.  See Duenas, 18 Vet. App. 512.  Moreover, in his June 2008 correspondence, Dr. I.M. opined that it was more likely than not that the Veteran's headaches were related to his in-service motor vehicle accident.  While Dr. I.M.'s opinion indicates that the Veteran's current headaches are related to service, this physician did not provide a rationale for his opinion.  Given the above-described evidence, to include the Veteran's assertion of a continuity of symptomatology, the Board finds that a VA examination and medical opinion as to the relationship, if any, between current headaches and service, based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale, is needed to resolve this claim.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the original claims for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

In rendering the requested opinions, each physician should consider any pertinent post-service injuries.  In this regard, during the June 2008 hearing, the Veteran testified that he had been in a motor vehicle accident since service, although he was not hospitalized.

To ensure that all due process requirements are met, and that the record before each VA examiner is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

During the June 2008 hearing, the Veteran indicated that he first sought treatment for his hips at the Charleston VA Medical Center (VAMC) in the late 1990s and that he first sought treatment for his headaches and dizziness at that facility around the same time.  A September 2006 VA treatment record notes that a December 2002 X-ray of the left hip was not remarkable.  While records of treatment from the Charleston VAMC, dated from May 2006 to January 2007, have been associated with the claims file.  The June 2008 hearing testimony and the September 2006 VA treatment record indicate that earlier records of pertinent VA treatment are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the Charleston VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

As noted above, in June 2008 the Veteran testified during a Board hearing regarding the claims on appeal.  The Veterans Law Judge who conducted this hearing is no longer employed at the Board.  Therefore, the Veteran is entitled to have a hearing before another Veterans Law Judge.  It does not appear that the Veteran has been informed of this right.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Thus, as the claims are being remanded for further development, the Veteran should be asked to indicate whether he desires a hearing before another Veterans Law Judge

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, for the following action:

1.  The RO should inform the Veteran that the Veterans Law Judge before whom he testified in June 2008 is no longer employed at the Board, and request that he indicate whether he desires a hearing before another Veterans Law Judge.  If the Veteran responds in the affirmative, then the RO should take the necessary steps to schedule him for such a hearing.

2.  The RO should obtain from the Charleston VAMC any records of evaluation and/or treatment of the Veteran, dated prior to May 2006 and since January 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Bilateral Hip Bursitis - The examiner should clearly identify all current disabilities related to the Veteran's claimed bilateral hip bursitis.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the Veteran's report of a continuity of symptomatology regarding his hips since service (as indicated in his April 2007 NOD and his June 2008 hearing testimony).  The physician should also consider and address any post-service injuries, to include a post-service motor vehicle accident (as reported during the June 2008 hearing).

Pseudofolliculitis Barbae - The examiner should clearly indicate whether the Veteran has, or has had, pseudofolliculitis barbae since the filing of his October 2006 claim for service connection.  If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that pseudofolliculitis barbae was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the Veteran's report of a continuity of symptomatology regarding pseudofolliculitis barbae since service (as indicated during the June 2008 hearing).  

Motion Sickness - The examiner should clearly identify all current disabilities related to the Veteran's claimed motion sickness/dizziness.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the Veteran's report of a continuity of symptomatology of dizziness and motion sickness since service (as indicated in his April 2007 NOD), as well as the June 2008 letter from Dr. I.M.  The physician should also consider and address any post-service injuries, to include a post-service motor vehicle accident (as reported during the June 2008 hearing).

Headaches - The examiner should clearly identify all current disabilities related to the Veteran's claimed headaches.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.  In providing this opinion, the examiner should consider and address the Veteran's report of a continuity of symptomatology of headaches since service (as indicated in his February 2007 correspondence and his April 2007 NOD).  The physician should also consider and address any post-service injuries, to include a post-service motor vehicle accident (as reported during the June 2008 hearing).

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



